DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA . This office action is in reply to applicant’s communication filed on 10/18/2021. Claims 1-20 are currently pending. 

IDS
2	IDS filed on 10/18/2021 has been considered.

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-3, 5-8, 10-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (Wouhaybi, hereinafter) (U.S. Patent Application Publication No. 2020/0310394 A1) in view of Theogaraj et al. (Theogaraj hereinafter) (U.S. Patent Application Publication No. 2020/0287976 A1). 
Regarding claim 1, Wouhaybi teaches a method comprising: 
receiving, at a controller of a network (orchestrator server 2370, Fig. 23 or orchestrator engine 2020, Fig. 20), a request to route traffic through the network ([0232]- [0234]; the orchestrator server receives a network traffic adjustment request from the monitoring and feedback controller and under the direction of the orchestrator server 2370 the traffic levels among servers are adjusted…[0219]; the distributed workloads (traffics, [0234]) are an application workloads), the traffic associated with an application ([0219] & [0231]; the distributed workloads (traffics, [0234]) are an application workloads); 
receiving, at the controller (orchestration engine 2020 of an orchestrator 2010, [0222], [0219] & Fig.20, 2010), load information associated with resources of an application orchestration system (sub-orchestrators 2040A. 2040B, 2040C, Fig. 20) that are allocated to host the application ([0222]; The top-level orchestrator receives telemetry from sub-orchestrators (2040A-C) which informs the top-level orchestrator 2010 of the total resources available in that pool), the load information including at least: 
first load information associated with first resources of the application orchestration system allocated to host the application ([0219] & [0222]; Each node (e.g., nodes 1830A, 1830B, 1830C) describes its available resources to an orchestration engine 1820 (typically centralized, such as at an orchestrator 1810) that performs a scheduling function by sending telemetry, and the orchestration engine 1820 assigns a subset of the nodes to run portions of the overall application workload), 
second load information associated with second resources of the application orchestration system allocated to host the application ([0219] & [0222]; Each node (e.g., nodes 1830A, 1830B, 1830C) describes its available resources to an orchestration engine 1820 (typically centralized, such as at an orchestrator 1810) that performs a scheduling function by sending telemetry, and the orchestration engine 1820 assigns a subset of the nodes to run portions of the overall application workload), 
determining, by the controller and based at least in part on the load information, that the first resources are less constrained than the second resources ([0219] & [0222]; the orchestration engine performs scheduling using the telemetry information (load information or resource availability) and assigns workload to each resource clusters according to the load information (telemetry). For example, nodes 1830A receives more workload than node 1830B, because of their load differences/telemetry information…Each node (e.g., nodes 1830A, 1830B, 1830C) describes its available resources to an orchestration engine 1820 (typically centralized, such as at an orchestrator 1810) that performs a scheduling function by sending telemetry, and the orchestration engine 1820 assigns a subset of the nodes to run portions of the overall application workload. Thus, as shown in FIG. 18, the various workloads (1821A. 1821B. 1822, 1823A, 1823B) are distributed to the various nodes 1830A, 1830B, 1830C, and executed with use of respective agents 1840A. 1840B. 1840C); and 
based at least in part on the first resources being less constrained than the second resources, routing the traffic through the network to the application hosted by the first resources in the first geographical region ([0233] & [0234]; watching network traffics between servers…and dynamically modified to better suit the current number of servers, link conditions, and traffic level… [0219]; using telemetry information). 
Wouhaybi further discloses that the resources are located/stored in separate clusters/locations (Fig. 20, clusters 1-3).
But Wouhaybi doesn’t fully disclose the first resources located in a first geographical region; and the second resources located in a second geographical region different than the first geographical region.
However, Theogaraj in analogous art, discloses the first resources located in a first geographical region ([0028]-[0029]; branch LAN 110a may include network resources to provide services and applications (e.g. edge computing)… Branch LANs 110 may be partitioned for many reasons, including geographical distance, functional difference, or logical separation. In some examples, branch LANs 110 are satellite offices, retail storefronts, or other remote facilities of an organization, Fig. 1); and 
the second resources located in a second geographical region different than the first geographical region ([0028]- [0029]; branch LAN 110b may include network resources to provide services and applications (e.g. edge computing) … Branch LANs 110 may be partitioned for many reasons, including geographical distance, functional difference, or logical separation. In some examples, branch LANs 110 are satellite offices, retail storefronts, or other remote facilities of an organization, Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize the customer’s service usage experience by adaptively providing resources from multiple and distributed resource centers.

Regarding claim 2, Wouhaybi further a software-defined industrial system network (SDIS network, [0172]) and the network includes wide area network (WAN) protocol ([0541]). But Wouhaybi doesn’t explicitly teaches the method of claim 1, wherein the network is a software defined wide area network (SD-WAN) and the controller is an SD-WAN controller.
However, Theogaraj further discloses wherein the network is a software defined wide area network (SD-WAN) ([0027]- [0028]; SD-WAN 100 network, Fig, 1, 100) and the controller (orchestrator 140, Fig. 1) is an SD-WAN controller ([0031] & [0041]; Network orchestrator 140 controls routing of packets throughout SD-WAN 100… Network orchestrator 140 may be located in any appropriate network location and executed in any appropriate manner consistent with the operation of SD-WAN 100).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.

Regarding claim 3, Wouhaybi doesn’t fully discloses all features of claim 3.
However, Theogaraj further teaches the method of claim 1, wherein the load information is indicative of a utilization of the resources that are allocated to host the application at each geographical region, the resources including processing units or memory ([0037]; In some embodiments, the VIGs may collect system load information, including computing processing unit (CPU) utilization, a memory utilization, a data throughput, and a data latency, and the like, of the VIG. Measurement points of load information may be collected periodically (e.g., every three minutes), continuously, on interrupt (e.g. counting each time CPU usage spikes above 85%), or in any other appropriate manner).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.

Regarding claim 5, Wouhaybi further discloses the method of claim 1, wherein the load information is received by the controller (top-level orchestrator 2010, [0222] & Fig. 20) and from the application orchestration system (sub-orchestrator system 2040A-C, Fig. 20) via one of an application programming interface (API) (using API, [0213]), a service registry, a data base, or telemetry data carried within the traffic (‘394, [0222]; The telemetry indicates the resources available in that pool. The sub-orchestrator aggregates that telemetry and forwards it to the top-level orchestrator 2010. The top-level orchestrator receives telemetry from sub-orchestrators (2040A-C) which informs the top-level orchestrator 2010 of the total resources available in that pool. The top-level orchestrator 2010 then assigns a subset of the overall workload to that orchestration engine 2020 based on the telemetry).

Regarding claim 6, Wouhaybi doesn’t fully discloses all features of claim 6.
However, Theogaraj further teaches the method of claim 1, wherein the load information is received by the controller based at least in part on an expiration of a period of time (selected period of time, [0045]) or the load information being updated (regularly obtains…time-series collection/updated load information, [0045]) ([0045]; Network orchestrator 140 is programmed to regularly obtain operational information of SD-WAN 100. The operational information may include network functionality (e.g. latency, roundtrip time, jitter) metrics as well as device load metrics (e.g. load factors, load information). In an example, network orchestrator 140 is communicates with VIGs 120 to obtain a time-series collection of roundtrip time (RTT) values collected for multiple diagnostic packets over a selected period of time).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.

Regarding claim 7, Wouhaybi further teaches the method of claim 1, wherein routing the traffic through the network to the application hosted by the first resources in the first geographical region comprises routing a first portion of the traffic through the network to the application hosted by the first resources in the first location, the method further comprising routing a second portion of the traffic through the network to the application hosted by the second resources in the second location based at least in part on the second resources being more constrained than the first resources ([0219]; Each node (e.g., nodes 1830A, 1830B, 1830C) describes its available resources to an orchestration engine 1820 (typically centralized, such as at an orchestrator 1810) that performs a scheduling function by sending telemetry, and the orchestration engine 1820 assigns a subset of the nodes to run portions of the overall application workload. Thus, as shown in FIG. 18, the various workloads (1821A. 1821B. 1822, 1823A, 1823B) are distributed to the various nodes 1830A, 1830B, 1830C, and executed with use of respective agents 1840A. 1840B. 1840C).
But Wouhaybi doesn’t fully disclose the first resources located in a first geographical region; and the second resources located in a second geographical region.
However, Theogaraj in analogous art, discloses the first resources located in a first geographical region ([0028]-[0029]; branch LAN 110a may include network resources to provide services and applications (e.g. edge computing)… Branch LANs 110 may be partitioned for many reasons, including geographical distance, functional difference, or logical separation. In some examples, branch LANs 110 are satellite offices, retail storefronts, or other remote facilities of an organization, Fig. 1); and 
the second resources located in a second geographical region ([0028]- [0029]; branch LAN 110b may include network resources to provide services and applications (e.g. edge computing) … Branch LANs 110 may be partitioned for many reasons, including geographical distance, functional difference, or logical separation. In some examples, branch LANs 110 are satellite offices, retail storefronts, or other remote facilities of an organization, Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize the customer’s service usage experience by adaptively providing resources from multiple and distributed resource centers.

Regarding claim 8, Wouhaybi doesn’t fully discloses all features of claim 8.
However, Theogaraj further teaches the method of claim 1, wherein the load information is indicative of at least one of a current load of the resources (regularly obtained load, [0045]) or a predicted future load of the resources ([0023]; Embodiments as disclosed herein include the technical solution of predicting a load condition of each VIG of the core site LAN and periodically reassigning BGs to between the VIGs to more optimally balance the load between the VIGs).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.

As for claims 10-11 and 13-14, the limitations of claims 10-11 and 13-14 are similar to the limitations of claims 1-2 and 6-7 above, respectively. Wouhaybi further discloses a controller (orchestration engine 1820); one or more processors (processor 5352, Fig. 53); and one or more non-transitory computer-readable media (memory 5354, Fig. 53). Therefore, the limitations of claims 10-11 and 13-14 are rejected in the analysis of claims 1-2 and 6-7, and the claims are rejected on that basis.

Regarding claim 12, Wouhaybi doesn’t fully discloses all features of claim 12.
However, Theogaraj further teaches the wherein the load information is indicative of at least one of a number of replicas of the application instantiated at each geographical region or a utilization of the resources allocated to host the application at each geographical region, the resources including processing units or memory ([0037]; In some embodiments, the VIGs may collect system load information, including computing processing unit (CPU) utilization, a memory utilization, a data throughput, and a data latency, and the like, of the VIG. Measurement points of load information may be collected periodically (e.g., every three minutes), continuously, on interrupt (e.g. counting each time CPU usage spikes above 85%), or in any other appropriate manner).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.

As for claims 16-17 and 19, the limitations of claims 16-17 and 19 are similar to the limitations of claims 1-2 and 7 above, respectively. Wouhaybi further discloses one or more non-transitory computer-readable media (memory 5354, Fig. 53) and one or more processor (processor 5352, Fig. 53). Therefore, the limitations of claims 16-17 and 19 are rejected in the analysis of claims 1-2 and 7, and the claims are rejected on that basis.

As for claim 18, the limitations of claim 18 are similar to the limitations of claim 12 above. Therefore, the limitations of claim 18 are rejected in the analysis of claim 12, and the claim is rejected on that basis.

5	Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (Wouhaybi, hereinafter) (U.S. Patent Application Publication No. 2020/0310394 A1) in view of Theogaraj et al. (Theogaraj hereinafter) (U.S. Patent Application Publication No. 2020/0287976 A1) further in view of Dilley et al. (Dilley hereinafter) (U.S. Patent No. 10,791,168 B1).
Regarding claim 4, Wouhaybi further discloses that a distributed resource pool includes a redundant application (replica application) ([0181]), but Wouhaybi in view of Theogaraj doesn’t fully discloses the limitation of claim 4.
However, Dilley in analogous art, discloses the method of claim 1, wherein the load information is indicative of a number of replicas of the application instantiated at each geographical region (Col. 5, line 64-Col. 6, line 3; The orchestration manager tracks resource usage of currently existing edges, adjusts edge resource allocation as needed to meet current and expected traffic needs, determines where tenant applications should be placed, which placed tenant applications should receive application traffic, and updates traffic direction on an ongoing basis…Col. 7, lines 5-17; thus, an example network workload management system 102 makes it easier for a tenant application owner to distribute and execute an appropriate number of application replicas to one or more edge data centers 106…Col. 8, lines 26-28; an example network workload management system 102 can expose a number of edges 106 across a number of geographies and heterogeneous environments…using the load/usage information).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Dilley to the system of Wouhaybi in order to optimize a performance of the system by allocating redundant resources in different service regions.
Regarding claim 12, Wouhaybi further discloses that a distributed resource pool includes a redundant application (replica application) ([0181]), but Wouhaybi doesn’t fully discloses all features of claim 12.
However, Theogaraj further teaches the method of claim 12, wherein the load information is indicative of a utilization of the resources that are allocated to host the application at each geographical region, the resources including processing units or memory ([0037]; In some embodiments, the VIGs may collect system load information, including computing processing unit (CPU) utilization, a memory utilization, a data throughput, and a data latency, and the like, of the VIG. Measurement points of load information may be collected periodically (e.g., every three minutes), continuously, on interrupt (e.g. counting each time CPU usage spikes above 85%), or in any other appropriate manner).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Theogaraj to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks.
but Wouhaybi in view of Theogaraj doesn’t fully disclose wherein the load information is indicative of at least one of a number of replicas of the application instantiated at each geographical region.
However, Dilley in analogous art, discloses the method of claim 1, wherein the load information is indicative of a number of replicas of the application instantiated at each geographical region (Col. 5, line 64-Col. 6, line 3; The orchestration manager tracks resource usage of currently existing edges, adjusts edge resource allocation as needed to meet current and expected traffic needs, determines where tenant applications should be placed, which placed tenant applications should receive application traffic, and updates traffic direction on an ongoing basis…Col. 7, lines 5-17; thus, an example network workload management system 102 makes it easier for a tenant application owner to distribute and execute an appropriate number of application replicas to one or more edge data centers 106…Col. 8, lines 26-28; an example network workload management system 102 can expose a number of edges 106 across a number of geographies and heterogeneous environments…using the load/usage information).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Dilley to the system of Wouhaybi in order to optimize a performance of the system by allocating redundant resources in different service regions.

As for claim 18, the limitations of claim 18 are similar to the limitations of claim 12 above. Therefore, the limitations of claim 18 are rejected in the analysis of claim 12, and the claim is rejected on that basis.

6	Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (Wouhaybi, hereinafter) (U.S. Patent Application Publication No. 2020/0310394 A1) in view of Theogaraj et al. (Theogaraj hereinafter) (U.S. Patent Application Publication No. 2020/0287976 A1) further in view of Patel et al. (Patel hereinafter) (U.S. Patent Application Publication No. 2010/0128606 A1).
Regarding claim 9, Wouhaybi in view of Theogaraj doesn’t fully discloses all features of claim 9.
However, Patel in analogous art, discloses the method of claim 1, further comprising: 
determining, by the controller ([0022]; RMC (201) (Master controller 201)), a first reachability score associated with routing the traffic to the application hosted by the first resources located in the first geographical region ([0021] & [0022]; Probe packets are used by an edge node/router to measure various parameters (e.g., jitter, delay, loss, reachability, etc.) associated with reaching the monitored prefix (e.g., a target prefix) in the network…RMC (201) using ER1-3 determine the reachability metrics for each remote targets, Ts, Fig. 3A);
determining, by the controller, a second reachability score associated with routing the traffic to application hosted by the second resources located in the second geographical region ([0021] & [0022]; RMC (201) using ER1-3 determine the reachability metrics for each remote target, Ts, Fig. 3A); and 
wherein routing the traffic to the application hosted by the first resources in the first geographical region is further based at least in part on the first reachability score and the second reachability ([0028]-[0029]; Once the preferred path is selected (“path selection optimization”), the source OER processes 245 may send probes to that target only over the preferred path… [0029] & [0003]; best performing path (based on the reachability score, for example) is used).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Patel to the system of Wouhaybi in order to optimize a performance of a network routing operation by automatically identifying and resolving load and resource bottlenecks associated with different resource locations.

As for claims 15 and 20, the limitations of claims 15 and 20 are similar to the limitations of claim 9 above. Therefore, the limitations of claims 15 and 20 are rejected in the analysis of claim 9, and the claims are rejected on that basis.

Conclusion
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445